Citation Nr: 0734026	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-06 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits based on a pending claim 
of entitlement to special monthly compensation based on aid 
and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.  He died in April 2003.  The appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  It appears that the Huntington 
RO adjudicated the issue on appeal as a brokered claim.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
April [redacted], 2003; the immediate cause of death was aspiration, 
nosocomial pneumonia, due to respiratory failure, dementia 
(Alzheimer's type), and iron deficient anemia.  Colon polyps 
and atrial fibrillation were noted as significant conditions 
contributing to death.

2.  At the time of his death, service connection was in 
effect for left hip replacement, rated 30 percent disabling; 
right knee replacement, rated as 30 percent disabling; left 
knee replacement, rated as 30 percent disabling; residuals of 
a right tibia fracture, rated as 10 percent disabling; and 
right hip degenerative joint disease, rated as 10 percent 
disabling.  These disabilities were rated as 80 percent 
disabling when considered on a combined basis; a total rating 
based on unemployability due to service-connected disability 
(TDIU) had been in effect since January 1, 1995.

3.  None of the conditions noted on the veteran's death 
certificate were manifested during the veteran's service or 
in the first postservice year, and there is no competent 
evidence linking such disabilities to the veteran's period of 
active service.

4.  The competent medical evidence fails to establish a link 
between the veteran's death and his service.

5.  The veteran was not rated totally disabled for a period 
of 10 years prior to his death.

6.  Prior to his death the veteran required regular aid and 
attendance of another as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2007).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2005).

3.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to special 
monthly compensation based on aid and attendance, have been 
met.  38 U.S.C.A. §§ 1114, 1155, 5107, 5110, 5121 (West 2002 
& Supp. 2005); 38 C.F.R. §3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in January 2007 the appellant was 
informed of the evidence and information necessary to 
substantiate her claims, the information required of her to 
enable VA to obtain evidence in support of her claims, the 
assistance that VA would provide to obtain evidence and 
information in support of her claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA letter informed the 
appellant that she should submit any medical evidence 
pertinent to her claims.

The Board notes that complete VCAA notice was not provided to 
the appellant prior to the initial adjudication, and the 
claim was not readjudicated after she  received the January 
2007 letter.  Further, in specific consideration of the claim 
of service connection for the cause of the veteran's death, 
the Board notes that in the adjudication of a DIC claim under 
Section 1310 when a veteran had service-connected disability 
during his lifetime, VCAA notice must include a statement of 
the conditions for which a veteran was service connected at 
the time of his or her death.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-3 (2007).  The Board observes that the January 
2007 letter did not include a list of the disabilities for 
which the veteran was service connected at the time of his 
death.

All VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To meets its 
burden, VA can demonstrate, for example (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  Id.

The Board notes that the timing of the VCAA notice in this 
case has not affected the essential fairness of the 
adjudication of these issues on appeal.  The claimant has 
been provided opportunity to submit evidence and argument in 
support of her claim, and to respond to the January 2007 VA 
notice.  A review of the claimant's letters, particularly the 
one received in  March 2004, reveals that she had exhibited 
knowledge of the veteran's service-connected disabilities and 
the need for evidence demonstrating the impact of the 
veteran's service-connected disabilities on his death.  Her 
solicitation of the March 2005 letter from the VA physician 
(H.A.F., M.D.) reflects that she knew the essentials of this 
claim.  The Board also observes that the appellant received 
copies of the September 2003 rating decision, February 2005 
statement of the case, and the February 2006 supplemental 
statement of the case.  These documents included a list of 
the disabilities for which the veteran was service connected 
at the time of his death.  The Board notes that the appellant 
is represented in this case, and neither the appellant nor 
her representative have made any allegations concerning VA's 
duty to notify or assist in this case.  In this regard, the 
Board notes that in May 2007 VA received a statement from the 
appellant indicating that she had no other information or 
evidence to give to VA to substantiate her claims.  In short, 
the appellant has had a meaningful opportunity to participate 
effectively in the processing of this claim.  Gordon v. 
Nicholson, 21 Vet. App. 270, 282-83 (2007).

As no disability rating or effective date will be assigned in 
this case, there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA treatment records.  
Records concerning the veteran's terminal hospitalization are 
also associated with the claims file.  Opinions as to a 
possible relationship between the cause of the veteran's 
death and his service-connected disabilities have been 
obtained.  38 C.F.R. § 3.159(c)(4).  The appellant has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

I.  Service connection for the cause of death

Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases if they become manifest to a compensable degree 
within a year after the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's death certificate reflects that he died in 
April 2003 of aspiration, nosocomial pneumonia, due to 
respiratory failure, as a consequence of dementia 
(Alzheimer's type), and iron deficient anemia.  Colon polyps 
and atrial fibrillation were noted as significant conditions 
contributing to death.  None of the causes of death noted on 
the veteran's death certificate were manifested during the 
veteran's service or in the first postservice year.

As for the veteran's service connected disabilities, at the 
time of his death, service connection was in effect for left 
hip replacement, rated 30 percent disabling; right knee 
replacement, rated as 30 percent disabling; left knee 
replacement, rated as 30 percent disabling; residuals of a 
right tibia fracture, rated as 10 percent disabling; and 
right hip degenerative joint disease, rated as 10 percent 
disabling.

The Board notes that none of the veteran's service-connected 
disabilities were listed on his death certificate as being a 
cause of the veteran's death.

The appellant asserts, however, that the veteran's service-
connected disabilities contributed to the veteran's death.  
In particular, the appellant contends that anesthesia 
administered during surgery involving service-connected 
disabilities resulted or at least significantly contributed 
to the veteran's development of dementia (Alzheimer's type), 
noted as a significant condition contributing to the 
veteran's death.

In support of her claim, the appellant relies on a March 2005 
letter from a VA physician who had treated the veteran and 
had last seen the veteran about eight months prior to his 
death.  The VA physician commented, in pertinent part, as 
follows:

[The veteran] had three orthopedic 
procedures requiring general anesthesia 
(5/12/92, 5/25/93 and 11/30/93).  It was 
noted at the time that he had mental 
declines after each operative procedure.  
As his ultimate cause of death was due to 
organic brain syndrome with aspiration 
pneumonia, [the appellant] believes that 
[the veteran's service-connected 
disabilities] did play a direct part in 
his death.  I think this is accurate and 
remember a similar decline of mental and 
functional status after these procedures.

In August 2005 the veteran's claims file was reviewed by a VA 
clinical neuropsychologist.  The August 2005 VA examiner 
ended her report as follows:

Based on the record review, literature 
review, and clinical experience, it is 
very unlikely that the [veteran's] 
dementia was "caused" by the anesthesia 
or any other factors associated with his 
surgical procedures.  Given that 
increasing age is the highest risk factor 
for the majority of Alzheimer's cases 
(excluding genetically-linked early onset 
Alzheimer's), the lack of any 
demonstrable researched-based evidence of 
a direct association with Alzheimer's and 
anesthesia, and the lack of reported 
deficits in the medical record 
immediately subsequent to the surgeries, 
it is much more likely that the 
[veteran's] dementia was due to factors 
other than the surgery, what those 
factors might be is unknown, as the 
etiology of Alzheimer's itself is not yet 
known.

The Board here notes that greater weight may be placed on one 
medical opinion over another depending on factors such as 
reasoning employed, and whether or not and the extent to 
which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

With these factors in mind, the Board finds that the 
competent medical evidence fails to establish that anesthesia 
administered during surgery involving service-connected 
disabilities resulted or at least significantly contributed 
to the veteran's development of dementia (Alzheimer's type).  
The Board notes that the March 2005 VA physician's letter 
provided little in the way of clinical evidence or rationale.  
While he did have some personal contact with the veteran, it 
is unclear whether the March 2005 VA physician reviewed the 
veteran's claims file, and, he did not provide any medical 
literature that was in support of his conclusion.  On the 
other hand, the August 2005 neuropsychologist's opinion 
included an exhaustive medical records review, referencing 
many of the veteran's records with their clinical findings 
and observations.  Further, the August 2005 VA examiner's 
opinion contains a well-reasoned rationale.  In this regard, 
the Board notes that the August 2005 VA neuropsychologist's 
opinion was based not only on a records review but was also 
supported by reviewing clinical and research literature on 
the progression of Alzheimer's disease and on the cognitive 
deficits associated with anesthesia and surgery.  In short, 
the Board finds the August 2005 VA examiner's opinion to be 
more persuasive in this case.  As such, the competent medical 
evidence fails to establish a link between the veteran's 
death and his service or service-connected disabilities, and 
the claim of service connection for the cause of the 
veteran's death is not warranted.

While the Board acknowledges the appellant's belief in a 
causal connection between the veteran's death and his 
service, she is not competent to offer an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b).

II.  DIC under 38 U.S.C.A. § 1318

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it must be shown that the veteran received, or was 
entitled to receive, compensation at the total disability 
level for a continuous period of 10 or more years immediately 
preceding his death; or, if rated totally disabling for a 
lesser period, was so rated continuously prior to death for a 
period of not less than five years from the date of the 
veteran's discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b).

As indicated above, the veteran died in April 2003.  At the 
time of his death, service connection was in effect for left 
hip replacement, rated 30 percent disabling; right knee 
replacement, rated as 30 percent disabling; left knee 
replacement, rated as 30 percent disabling; residuals of a 
right tibia fracture, rated as 10 percent disabling; and 
right hip degenerative joint disease, rated as 10 percent 
disabling.  These disabilities were rated as 80 percent 
disabling when considered on a combined basis; a total rating 
based on unemployability due to service-connected disorders 
(TDIU) had been in effect since January 1, 1995.  These facts 
are not in dispute, and based on the foregoing, the Board 
finds that the veteran was not in receipt of, or entitled to 
receive, compensation at the total disability level 
continuously for 10 years immediately preceding his death.  

The law is dispositive, and this claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board sympathizes with the appellant's 
circumstances, but is obligated to decide cases based on the 
law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (holding that the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis).

III.  Accrued benefits based on entitlement to special 
monthly compensation based on aid and attendance, or 
housebound status.

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid, 
may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  [A revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003.]  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  

The issue here is whether, prior his death, the veteran was 
entitled to special monthly compensation based on the need 
for regular aid and attendance or due to housebound status.  
This claim was pending at the time of the veteran's death.

Special Monthly Compensation

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).

Relevant factors for consideration as to the need for aid and 
attendance are the inability of the claimant to dress or 
undress himself /herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities. 38 
U.S.C.A. § 1114(s).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to service-connected permanent disability or 
disabilities. 38 C.F.R. § 3.350(i)(2).

Prior to his death, the veteran had established service 
connection for left hip replacement, rated 30 percent 
disabling; right knee replacement, rated as 30 percent 
disabling; left knee replacement, rated as 30 percent 
disabling; residuals of a right tibia fracture, rated as 10 
percent disabling; and right hip degenerative joint disease, 
rated as 10 percent disabling.  These disabilities were rated 
as 80 percent disabling when considered on a combined basis; 
a total rating based on unemployability due to service-
connected disorders (TDIU) had been in effect since January 
1, 1995.

The medical evidence, such as the February 2002 VA 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, demonstrated that the veteran 
required regular aid and attendance in his daily living as a 
result of service-connected disability.  The February 2002 VA 
examiner made a specific finding (section 24) that the 
veteran was unable to perform self-care due to disability of 
the lower extremities.  The examiner also noted that the 
veteran was at risk for falling.  While the examiner noted 
that the veteran was able to walk, such a finding was 
apparently limited for the purpose of whether the veteran was 
able to walk during medical transfers (section 27).  

The Board acknowledges that the major complaint or disabling 
condition listed on the February 2002 VA Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance was progressive dementia with loss of memory and 
an increase in agitation (box 12), and that a September 2002 
VA record discussing the veteran's nursing home care revealed 
that his admitting diagnosis was Alzheimer's disease.  
However, the September 2002 record had also noted that the 
veteran had an unsteady gait, and a September 2002 VA record 
noted that the veteran had fallen while under nursing home 
care and had required stitches.

In short, the February 2002 VA examiner's finding that the 
veteran was unable to perform self-care due to lower 
extremity disability is supported by other evidence of 
record, including the appellant's February 2006 statement 
recounting, among other things, the veteran's nursing home 
falls.

Entitlement to special monthly compensation based on aid and 
attendance is warranted.  As such, there is entitlement to 
accrued benefits based on such claim.

Since special monthly compensation based on the need for aid 
and attendance has been granted, the issue of entitlement on 
the basis of housebound status is moot.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to special monthly compensation based on aid and 
attendance is granted, subject to the regulations governing 
the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


